UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5186


UNITED STATES OF AMERICA,

                Plaintiff ─ Appellee,

          v.

ANTHONY ROBERT STOKES,

                Defendant ─ Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00355-NCT-1)


Submitted:   June 30, 2011                 Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warren Sparrow, Winston-Salem, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Paul A. Weinman, Assistant
United States Attorney, Winston-Salem, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony       Robert    Stokes         pled      guilty    to    one     count     of

possession of a firearm by a convicted felon, in violation of 18

U.S.C.     § 922(g)(1)           (2006).         He     now      appeals       his    188-month

sentence imposed by the district court under the Armed Career

Criminal Act (“ACCA”), 18 U.S.C. § 924(e) (2006), asserting that

the    district      court       erred     in    finding          that   his     three      prior

convictions under North Carolina law for breaking and entering

were    committed         on   occasions        different         from   one     another        for

purposes of imposing the enhanced sentence.                              Finding no error,

we affirm.

              We review Stokes’ sentence for reasonableness, using

an    abuse   of    discretion       standard         of       review.      Gall      v.   United

States, 552 U.S. 38, 51 (2007).                       The first step in this review

requires      us    to    ensure     that    the      district       court      committed        no

significant        procedural       error,       such       as    improperly         calculating

the    advisory     sentencing        Guidelines           range.        United       States     v.

Evans, 526 F.3d 155, 161 (4th Cir. 2008).                           We then consider the

substantive reasonableness of the sentence, taking into account

the    totality      of    the    circumstances.                 Gall,   552    U.S.       at   51.

Although      our    determination          of       whether       the   ACCA        enhancement

applies involves review for procedural error, Stokes’ assertion

that his three prior convictions were not committed on occasions

different      from        one     another       is        a     question      of      statutory

                                                 2
interpretation that we consider de novo.                       United States v. Carr,

592 F.3d 636, 639 n.4 (4th Cir.), cert. denied, 131 S. Ct. 82

(2010).

             Under     the     ACCA,       a     defendant         is    an    armed        career

criminal     and      subject       to    a      fifteen-year           mandatory         minimum

punishment if he violates 18 U.S.C. § 922(g)(1), and has three

prior convictions for violent felonies or serious drug offenses,

“committed on occasions different from one another.”                                    18 U.S.C.

§ 924(e)(1);       U.S.      Sentencing          Guidelines         Manual          §     4B1.4(a)

(2009).     “Convictions        occur       on       occasions      different           from    one

another if each of the prior convictions arose out of a separate

and distinct criminal episode.”                      United States v. Letterlough,

63   F.3d   332,     335     (4th    Cir.      1995)     (internal         quotation           marks

omitted).     “In other words, the predicate ACCA offenses must be

those that can be isolated with a beginning and an end.”                                    United

States v. Hobbs, 136 F.3d 384, 388 (4th Cir. 1998) (internal

quotation marks and citation omitted).

             To determine whether previous convictions arose out of

a    separate      and     distinct           criminal        episode,         we        consider:

“(1) whether       the       offenses          arose     in      different              geographic

locations;      (2)      whether         the     nature       of        each    offense          was

substantively        different;          (3)     whether      each       offense          involved

different victims; (4) whether each offense involved different

criminal objectives; and (5) after the defendant committed the

                                                 3
first-in-time offense, did the defendant have the opportunity to

make a conscious and knowing decision to engage in the next-in-

time offense.”       United States v. Leeson, 453 F.3d 631, 640 (4th

Cir. 2006) (citing Letterlough, 63 F.3d at 335–37).                         We may

apply these factors independently or in conjunction, and “‘if

any    one   of     the   factors       has   a    strong      presence,   it     can

dispositively segregate an extended criminal enterprise into a

series of separate and distinct episodes.’”                      United States v.

Williams,     187     F.3d   429,       431       (4th    Cir.    1999)    (quoting

Letterlough, 63 F.3d at 336).

             Our review of the record leads us to conclude that the

district court properly found that Stokes’ three prior breaking

and entering convictions were committed on occasions different

from   one   another      and,    therefore,       properly      counted   them   as

separate offenses for purposes of the ACCA.                    See Carr, 592 F.3d

at 644-45 (holding prior North Carolina convictions for felony

breaking     or   entering       were    separate        and   distinct    criminal

episodes for purposes of applying ACCA where Carr broke into

thirteen separate storage units, the crimes involved multiple

victims and, as he committed each of the thirteen crimes, Carr

had the opportunity to make a conscious and knowing decision to

engage in another crime).




                                          4
           Because the district court did not err in imposing a

sentence   under   the    ACCA,   we   affirm    Stokes’   sentence. *     We

dispense   with    oral    argument    because    the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                   AFFIRMED




     *
       In light of our ruling, we find moot Stokes’ argument that
his 1999 attempted common law robbery conviction cannot be used
as a predicate offense under the ACCA.



                                       5